     Case 2:21-cv-00258-DMG-AFM Document 22 Filed 03/05/21 Page 1 of 2 Page ID #:93



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12
      SANDRA EDMONDS,                         Case No.: CV 21-258-DMG (AFMx)
13
                  Plaintiff,                  ORDER RE DISMISSAL OF ACTION
14
                                              WITH PREJUDICE [21]
          v.
15

16    KISSINGER PROPERTIES, a Business
      of Unknown Form; SMART & FINAL
17    STORES LLC, a California Corporation;
18    and Does 1-10,

19                Defendants.
20

21

22

23

24

25

26

27

28

                                              1
     Case 2:21-cv-00258-DMG-AFM Document 22 Filed 03/05/21 Page 2 of 2 Page ID #:94



 1
            Pursuant to Fed. R. Civ. P. 41(a), the Court, having considered the documents before

 2
      it,

 3          IT IS HEREBY ORDERED THAT:

 4          Plaintiff Sandra Edmonds’ action against Defendants Kissinger Properties and

 5    Smart & Final Stores LLC is dismissed with prejudice. The parties shall be responsible

 6    for their own fees and costs.

 7

 8
      DATED: March 5, 2021
 9                                          DOLLY M. GEE
10                                          UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
